       Case 1:20-cv-00879-JPW Document 64 Filed 06/21/21 Page 1 of 18




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVEED CHARLEAU, on behalf of
himself and all others similarly situated,

               Plaintiff,
                                                 Civil Action No. 1:20-cv-00879-JEJ
      v.

S-L DISTRIBUTION COMPANY, LLC                    Hon. John E. Jones III

                Defendant.



SNYDER’S-LANCE, INC., AS
SUCCESSOR IN INTEREST TO S-L
DISTRIBUTION COMPANY, LLC,

               Third-Party Complainant,

      v.

CHARLEAU DISTRIBUTION, LLC,

               Third-Party Defendant.


                DEFENDANT’S THIRD-PARTY COMPLAINT
                AGAINST CHARLEAU DISTRIBUTION, LLC

      Third-Party-Complainant/Defendant Snyder’s-Lance, Inc., as successor in

interest to S-L Distribution Company, LLC hereby brings this Third-Party

Complaint against Third-Party Defendant Charleau Distribution, LLC (“Charleau

Distribution”) pursuant to Federal Rule of Civil Procedure 14(a).




                                             1
        Case 1:20-cv-00879-JPW Document 64 Filed 06/21/21 Page 2 of 18




                                      PARTIES

      1.   Snyder’s-Lance, Inc. is a corporation organized under the laws of the

State of North Carolina, with its principal place of business at 13515 Ballantyne

Corporate Place, Charlotte, NC 28277.

      2.   Prior to February 1, 2021, S-L Distribution Company, LLC was a limited

liability company organized under the laws of the State of Delaware, with its

principal place of business at 1250 York Street, Hanover, PA 17331. On February

1, 2021, S-L Distribution Company, LLC was merged into Snyder’s-Lance, Inc.

(both entities hereinafter collectively referred to as “S-L”).

      3.   Third-Party Defendant Charleau Distribution is a limited liability

company organized under the laws of the State of Massachusetts, with its principal

office at 38 Light Street Apt. 2, Lynn, MA 01905. Plaintiff Daveed Charleau

(“Charleau”) is a member of Charleau Distribution.

                          JURISDICTION AND VENUE

      4.     This Court has supplemental subject matter jurisdiction over this Third-

Party Complaint under Federal Rule of Civil Procedure 14 and 28 U.S.C. § 1367(a)

because the claims in this Third-Party Complaint are so related to the other claims

in this action (i.e., those brought in Plaintiff’s Amended Complaint and Defendant’s

Counterclaim) over which this Court has original jurisdiction that they form part of

the same case or controversy under Article III of the United States Constitution.


                                           2
       Case 1:20-cv-00879-JPW Document 64 Filed 06/21/21 Page 3 of 18




Specifically, the claims in this Third-Party Complaint, Plaintiff’s Amended

Complaint, and Defendant’s Counterclaim all concern S-L, the Counterclaim

Defendant Charleau, and Charleau Distribution’s respective alleged obligations and

performance under the Distribution Agreement to which Charleau Distribution and

S-L are parties.

      5.   On or about December 13, 2015, Charleau Distribution entered into a

Distributor Agreement with S-L that sets forth the parties’ mutual agreement that

Charleau Distribution was an independent contractor and would provide services

under the contract as such. The Distributor Agreement is incorporated into this

Third-Party Claim as though fully set forth herein and is attached hereto as Exhibit

A.

      6.   The Distributor Agreement confers on Charleau Distribution the right to

distribute certain of S-L and partner products in a specific geographic territory.

Pursuant to the Distributor Agreement, Charleau Distribution purchases products

from S-L and, thereafter, sells such products to certain customers located within that

geographic territory.

      7.   Charleau Distribution has retained (and continues to retain) the revenue

generated through the operation of its business, including, but not limited to, the

difference between the prices at which it purchases products from S-L and the prices

at which it sells those products to customers.


                                          3
        Case 1:20-cv-00879-JPW Document 64 Filed 06/21/21 Page 4 of 18




      8.   The Distributor Agreement provides that “[t]hrough this Agreement, the

parties intend to, and do, create an independent contractor relationship between

them,” and that “Distributor is, and shall hold itself out as, an independent contractor

and shall not be treated as an employee, franchisee, partner, venturer or agent of S-

L for any federal, state or local tax, social security, workers’ compensation or

unemployment compensation purposes or for any other purposes whatsoever.” See,

e.g., Ex. A, Arts. 2.A, 2.E. Accordingly, and as a result of its status as an

independent contractor, upon information and belief, Charleau Distribution has

deducted on its state and federal tax returns thousands of dollars of expenses

associated with running its business.

      9.   These core independent contractor provisions are so central to the

purpose of the Distributor Agreement that it further provides: “[a]ny contrary final

determination by any board, court of competent jurisdiction or agency shall entitle

either party to immediately declare this Agreement null and void.” Ex. A, Art. 2.A.

      10. To that end, Article 2 of the Distributor Agreement also provides that S-

L is “interested only in the results obtained under this Agreement,” and that Charleau

Distribution has the right to determine “[t]he manner, means and methods by which”

it achieves those results, including the right to “obtain and acquire, on its own and

at its own cost, all of the skills, instructions, employees, resources, equipment,

materials and training that is needed to perform its obligations and services” pursuant


                                           4
        Case 1:20-cv-00879-JPW Document 64 Filed 06/21/21 Page 5 of 18




to the Distributor Agreement. See, e.g., Ex. A. Charleau Distribution’s right to

control its business and personnel is broad. For example, the Distributor Agreement

expressly clarifies that Charleau Distribution enjoys the right to set its own

“schedule, hours worked, [and] sequence of performing work,” and determine

“when breaks are taken, [which] vehicles and equipment utilized, and other details

of performance.” Id. at Art. 2.B. It also expressly permits Charleau Distribution to

“engag[e] in any other business or profession or selling or distributing any other

products.” Id. at Art. 2.F.

      11. Consistent with its status as an independent business operator and

contractor, Charleau Distribution also agreed to bear all the costs and expenses of

operating its business. For example, the Distributor Agreement provides:

      Distributor agrees to, and shall, be solely responsible for selecting,
      providing and maintaining, at its expense, all personnel, supervision,
      facilities, equipment, including, for example, sales vehicles, and
      materials as may be needed for the efficient and proper distribution and
      sale of the Products and the operation of the Territory. Distributor shall
      be solely responsible for bearing all costs and expenses for its business
      and operating and servicing the Territory, including, but not limited to,
      for vehicles, depreciation, maintenance, fuel, oil, tires, repairs, taxes,
      insurance coverage, licenses, vehicle registration and renewal fees and
      tolls. S-L shall not be liable to Distributor or anyone else for any such
      costs or expenses.

Ex. A at Art. 5.B.

      12. Charleau Distribution also retains the exclusive right to hire and retain

(or, in its discretion, not hire or retain) such employees and other agents as it sees fit


                                            5
        Case 1:20-cv-00879-JPW Document 64 Filed 06/21/21 Page 6 of 18




to carry out its business operations pursuant to the Distributor Agreement. See, e.g.,

Ex. A, Arts. 2.D, 5.B, 5.E. Charleau Distribution agreed that none of its employees

or agents will be, or be considered, employees of S-L or receive compensation or

benefits typically provided to employees, including “wages” and “overtime

payments,” among others. Id. at Arts. 2.E, 2.G, 5.E. Rather, Charleau Distribution

agreed (among other things) to be solely financially responsible for all costs and

expenses incurred in the operation of its business, including without limitation

paying wages and providing benefits to employees and agents that it hired. See, e.g.,

Ex. A, Art. 5; see also id. Art. 2.G (“Neither party shall have any obligation

whatsoever to provide any employee benefits or privilege of any kind or nature to

the other or its employees, including, without limitation, overtime payments, pension

benefits, fringe benefits, insurance benefits, travel privileges or benefits, health

benefits or any other benefits or privileges whatsoever.”). To that end, Charleau

Distribution also expressly “agrees to, and shall, comply with all federal, state and

local laws, rules and regulations applicable to its business and the performance of

this Agreement. Among other things, Distributor shall be solely responsible for

complying with all wage, overtime, benefit and other employment laws for, and

regarding, its employees.” Ex. A, Art. 5.F.

       13. Under Article 19.B of the Distributor Agreement, Charleau Distribution

is required to, inter alia:


                                          6
       Case 1:20-cv-00879-JPW Document 64 Filed 06/21/21 Page 7 of 18




      [P]rotect, defend, indemnify, and hold harmless S-L . . . from and against
      any and all fines, rights, claims, costs, expenses (including reasonable
      attorneys’ fees and court costs), demands, damages, punitive damages,
      actions, causes of action, interest, penalties and other liabilities of every
      kind and nature, whether known or unknown, whether in contract, tort,
      equity or otherwise, whether statutory or common law, arising or
      resulting, directly or indirectly, from: Distributor’s actions, omissions or
      negligence; the performance of this Agreement by Distributor; any
      breach of this Agreement by Distributor; the operation of Distributor’s
      business; or the use or operation of Distributor’s vehicles.

See Ex. A at Art. 19.B.

      14. The Distributor Agreement also contains a Governing Law provision

which provides that “[t]he validity, interpretation and performance of this

Agreement, and any disputes or claims which arise between the parties, shall be

governed by, subject to, and construed in accordance with, the laws of the

Commonwealth of Pennsylvania without giving effect to its conflicts of law or

choice of law provisions.” See Ex. A at Art. 24.M.

      15. On May 6, 2020, Charleau filed the underlying class action lawsuit and

on July 20, 2020, Charleau filed an Amended Complaint alleging that S-L “violated

the [Massachusetts Wage Act] by requiring [Charleau] and other class members to

pay for their jobs/territories, subjecting them to various charges, withholdings, [and]

deductions ... and requiring them to pay for various job-related expenses.” Amd.

Comp. ¶ 39. Through the putative class action, Charleau seeks “payments equaling

the value of all improper deductions/withholdings,” “reimbursement for all work-

related expenses and route payments,” “all available penalties/statutory damages
                                           7
       Case 1:20-cv-00879-JPW Document 64 Filed 06/21/21 Page 8 of 18




(including treble damages) available under Massachusetts law,” “pre-judgement

interest,” and “any other relief the Court deems just and proper.”

                           COUNT I – INDEMNIFICATION

      16. All previous paragraphs are incorporated as though fully set forth herein.

      17. The indemnification provision in Charleau Distribution’s Distributorship

Agreement, see Art. 19.B, covers the claims brought by Charleau and mandates full

indemnification of S-L therefor.

      18. S-L already has incurred attorneys’ fees, costs and other expenses in

connection with defending the claims of Charleau in this lawsuit and will continue

to incur such fees, costs, and expenses investigating and defending against

Charleau’s current claims, as well as prosecuting its well-grounded claims against

Charleau and Charleau Distribution.       S-L is entitled to indemnification from

Charleau Distribution for all such fees, costs and expenses.

      19. Additionally, to the extent S-L is found liable to Charleau for any

damages or other amounts of any kind (including without limitation alleged wages,

benefits, expenses, deductions, punitive damages, penalties, interest, costs, and/or

fees), and/or to the extent that S-L agrees to make any payment or other undertaking

to resolve this lawsuit, S-L is entitled to indemnification from Charleau Distribution

for all or part of any such payment, other undertaking, judgment or settlement.




                                          8
        Case 1:20-cv-00879-JPW Document 64 Filed 06/21/21 Page 9 of 18




                    COUNT II – BREACH OF CONTRACT

      20. All previous paragraphs are incorporated as though fully set forth herein.

      21. The Distributor Agreement is an enforceable contract between Charleau

Distribution and S-L.

      22. In the Distributor Agreement, Charleau Distribution agreed that it, and

its employees and agents (thereby including Charleau), were solely independent

contractors vis a vis S-L, not employees, and were not entitled to any wages, benefits

or other compensation of any kind from S-L.

      23. Charleau Distribution also agreed that it was solely responsible for

paying all personnel, including Charleau, all wages and benefits (including overtime

wages, to the extent applicable), that it would in fact bear all such obligations, costs

and expenses, and that under no circumstances would S-L have to provide wages,

benefits or compensation to Charleau Distribution’s employees or agents.

      24. Furthermore, Charleau Distribution agreed that it would comply with all

laws applicable to its business and the Distributor Agreement, including without

limitation all wage, overtime, benefit and other employment laws for and regarding

its employees.

      25. Charleau’s filing of the Complaint (irrespective of its outcome) triggered

a breach of Charleau Distribution’s obligations under the Distributor Agreement,

including without limitation because Charleau (as Charleau Distribution’s employee


                                           9
       Case 1:20-cv-00879-JPW Document 64 Filed 06/21/21 Page 10 of 18




and/or agent) purports to challenge Charleau’s agreed-upon non-employee status

pursuant to the Distributor Agreement, and because Charleau is not complying with

its agreement to bear all costs and expenses associated with its employees and

agents. To the contrary, S-L has already borne, and will continue to bear, substantial

attorneys’ fees, costs and other expenses by virtue of Charleau’s filing of the

Complaint.

      26. Additionally, to the extent Charleau prevails on any of his claims against

S-L (including any claims premised upon Charleau’s assertion that he is an employee

and not an independent contractor with respect to S-L and was not paid all wages

and other amounts under the law), Charleau Distribution again breached the

Distributor Agreement including for the foregoing reasons.

      27. Moreover, as noted, Charleau Distribution agreed that “Distributor is,

and shall hold itself out as, an independent contractor and shall not be treated as an

employee, franchisee, partner, venturer or agent of S-L for any federal, state or local

tax, social security, workers’ compensation or unemployment compensation

purposes or for any other purposes whatsoever.” See, e.g., Ex. A, Art. 2.E. In the

event the Court accepts Charleau’s apparent theory that Charleau (and not Charleau

Distribution) executed the Distributor Agreement as the “true” party thereto and that

Charleau Distribution is a sham entity in whose shoes Charleau essentially stands




                                          10
       Case 1:20-cv-00879-JPW Document 64 Filed 06/21/21 Page 11 of 18




(which it should not), then Charleau’s claim of employee status breaches the

foregoing covenant and representation.

      28. S-L will be damaged to the extent that it is held solely or jointly liable

for any claims by Charleau based on or arising out of Charleau’s alleged status as an

S-L employee, including without limitation due to Charleau Distribution’s failure to

pay Charleau all owed compensation, benefits or other amounts of any kind

(including overtime wages, to the extent applicable).

      29. S-L is also entitled to its attorneys’ fees, costs, and expenses incurred,

and those that continue to be incurred, in defending this action and pursuing its

breach of contract claim against Charleau Distribution pursuant to the Distributor

Agreement.

     COUNT III – UNJUST ENRICHMENT (IN THE ALTERNATIVE)

      30. All previous paragraphs are incorporated as though fully set forth herein.

      31. Under the Distributor Agreement and as a result of Charleau

Distribution’s status as an independent contractor, Charleau Distribution enjoyed

(and continues to enjoy) numerous rights and benefits that it would not have enjoyed

(and which S-L would not have memorialized by executing the Distributor

Agreement) had Charleau been designated and/or regarded as an employee of S-L,

including if Charleau had been designated or regarded as the effective “alter ego” of

Charleau Distribution who stands in its shoes. These rights and benefits include,


                                         11
       Case 1:20-cv-00879-JPW Document 64 Filed 06/21/21 Page 12 of 18




without limitation, the right to earn substantial revenue pursuant to the Distributor

Agreement through the distribution and sale of S-L products; the right to engage in

any other business or professions, including, but not limited to, contracting with

other entities, and distributing products for other entities; the right to sell all or part

of its distribution rights and retain the revenue from such sales; and the tax benefits

obtained by virtue of its independent contractor status. By its actions, including but

not limited to its retention of the revenue generated from its independent contractor

business, Charleau Distribution acknowledged and agreed to, and otherwise reaped

the rewards of, the financial arrangements and other terms and conditions set forth

in the Distributor Agreement.

      32. As a condition of retaining the benefits received pursuant to the

Distributor Agreement, Charleau Distribution agreed that it was an independent

contractor; that its employees and agents were non-employees of S-L; that it and

they were not entitled to wages, benefits or other employment-related compensation

of any kind from S-L; and that it would pay all costs and expenses associated with

operating its businesses, including any all wages, benefits and other amounts related

to employees it elected to have perform its obligations under the Distributor

Agreement.

      33. Had S-L known that Charleau would be found to be an employee of S-L

and/or to stand in the shoes of Charleau Distribution as the effective “alter ego” of a


                                            12
       Case 1:20-cv-00879-JPW Document 64 Filed 06/21/21 Page 13 of 18




purported sham entity, without honoring and enforcing S-L’s indemnification and

other contractual rights against Charleau Distribution, S-L would not have entered

into the Distributor Agreement with Charleau Distribution, and Charleau

Distribution would not have enjoyed the rights and benefits set forth above including,

but not limited to: retaining the revenue from the products that it sells; setting its

own schedule, hours worked, and sequence of performing work for itself and for its

employees and agents; determining when breaks are taken, which vehicles and

equipment are utilized, and other details of performance of its work; taking tax

deductions for the costs of operating its businesses; compensating any owners,

officers, executives, members, agents, and/or employees; and enjoying the right to

engage in other businesses and professions and selling all or parts of its distribution

rights and retaining the revenue from such sale(s).

      34. Charleau Distribution is and/or was enriched at S-L’s expense as a result

of Charleau Distribution’s status (and, by extension, that of its agents and

employees, including Charleau) as an independent contractor with respect to S-L,

including without limitation as set forth above. Among other things, pursuant to the

financial arrangements set forth in the Distributor Agreement, Charleau

Distribution’s customers pay Charleau Distribution for the products that Charleau

Distribution sells. Absent Charleau Distribution’s status (and, by extension, that of

its employees and agents including Charleau) as independent contractors with


                                          13
       Case 1:20-cv-00879-JPW Document 64 Filed 06/21/21 Page 14 of 18




respect to S-L, and absent the enforceability of the indemnity and other provisions

of the Distributor Agreement, S-L would have retained the rights to sell products to

the same customers at a higher price than it sold those products to Charleau

Distribution, and thus received additional revenue from such customers, and would

have retained the other rights and benefits afforded to Charleau Distribution (and

any such benefits that Charleau Distribution elected to bestow upon Charleau) as an

independent contractor.

      35. As set forth above, the Court should find that Charleau is not an employee

of S-L (and by implication that Charleau Distribution has been properly classified

as an independent contractor and not a sham entity). However, if the Court

nonetheless concludes that Charleau should have been classified as an employee of

S-L or otherwise finds in Charleau’s favor on any of Charleau’s claims, and that S-

L’s indemnity and breach of contract claims against Charleau Distribution are not

meritorious for any reason, then a central purpose of the Distributor Agreement will

have been frustrated. Under such circumstances, S-L should be permitted (pursuant

to the express terms of the Distributor Agreement and otherwise) to declare the

Distributor Agreement void and hereby makes such an election under such

circumstances. The Court should then conclude that the Distributor Agreement is

void. Upon such a finding, any award(s) to Charleau of any or all of the relief sought

in the Amended Complaint would unjustly enrich Charleau Distribution at S-L’s


                                         14
       Case 1:20-cv-00879-JPW Document 64 Filed 06/21/21 Page 15 of 18




expense. Among other things, Charleau Distribution would be unjustly enriched by

retaining substantial benefits that were not contemplated had S-L been required to

bear any or all of the obligations and liabilities that Charleau asserts, including

without limitation by virtue of the disregard of Charleau’s asserted non-employee

status vis a vis S-L.

      36. Under such circumstances, equity and good conscience require that S-L

be awarded the full value of all earnings of any kind accruing directly or indirectly

to Charleau Distribution under or as a result of the Distributor Agreement and the

relationships and transactions contemplated thereby, including an order to offset any

award of damages, penalties, liquidated damages, punitive damages, interest, and

any other liabilities to which Charleau may be entitled as a purported employee of

S-L or otherwise. The value of such earnings includes, but is not limited to: (1)

revenues that Charleau Distribution and/or its employees/members/agents like

Charleau generated through the sale of the products that they purchased from S-L;

(2) revenue that Charleau Distribution and/or its employees/members/agents like

Charleau generated through the sale of all or parts of their distribution rights; (3)

compensation that Charleau received for serving as an owner, officer, executive,

member, agent, and/or employee of Charleau Distribution; and (4) compensation

that any of them received as a result of having the ability to engage other businesses




                                         15
       Case 1:20-cv-00879-JPW Document 64 Filed 06/21/21 Page 16 of 18




and professions and/or hold part-time or full-time employment while operating under

the Distributor Agreement.

                             PRAYER FOR RELIEF

      WHEREFORE, S-L respectfully requests an award in its favor on its

indemnification and breach of contract claims against Charleau Distribution

regardless of the outcome of this litigation, including without limitation an award to

S-L of any and all damages and other amounts or awards of any kind that S-L is

found to owe to Charleau (if any), as well as an award of all of its attorneys’ fees,

expenses and costs incurred by S-L in investigating and defending Charleau’s

claims.

      Additionally, and in the alternative, in the event that the Court finds that

Charleau should have been classified as an employee of S-L or otherwise finds in

Charleau’s favor on any of Charleau’s claims, and that S-L’s indemnity and breach

of contract claims against Charleau Distribution are not meritorious for any reason,

then S-L asserts its right to void the Distributor Agreement and respectfully requests

a finding that the Distributor Agreement is null and void. In such event, S-L

respectfully requests an award in its favor on its unjust enrichment claim against

Charleau Distribution, including all amounts and benefits described in Count III

above, and an award of all of its attorneys’ fees, expenses and costs incurred by S-L

in investigating and defending Charleau’s claims.


                                         16
       Case 1:20-cv-00879-JPW Document 64 Filed 06/21/21 Page 17 of 18




      S-L also respectfully requests any and all such other damages, amounts and/or

other relief as may be available under applicable law and/or as the Court may deem

just and proper.

Date: June 21, 2021                       Respectfully submitted,

                                          MORGAN, LEWIS & BOCKIUS
                                          LLP

                                          /s/ Michael J. Puma
                                          Michael J. Puma (ECF User)
                                          Benjamin K. Jacobs (pro hac vice)
                                          (ECF User)
                                          Emily C. Reineberg (ECF User)
                                          Antonia M. Moran (ECF User)
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          1701 Market Street
                                          Philadelphia, PA 19103
                                          T. 215.963.5000 / F. 215.963.5001
                                          michael.puma@morganlewis.com
                                          benjamin.jacobs@morganlewis.com
                                          emily.reineberg@morganlewis.com
                                          toni.moran@morganlewis.com

                                          James P. Looby (pro hac vice) (ECF
                                          User)
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          77 West Wacker Drive
                                          Chicago, IL 60601
                                          T. 312.324.1000 / F. 312.324.1001
                                          james.looby@morganlewis.com

                                          Attorneys for Third-Party
                                          Complainant/Defendant Snyder’s-
                                          Lance, Inc., as successor in interest to
                                          S-L Distribution Company, LLC



                                        17
       Case 1:20-cv-00879-JPW Document 64 Filed 06/21/21 Page 18 of 18




                         CERTIFICATE OF SERVICE

      I hereby certify that on June 21, 2021 a copy of the foregoing Third-Party

Complaint against Charleau Distribution, LLC was filed electronically and served

upon all counsel of record via operation of the Court’s CM/ECF System or by mail

upon anyone unable to accept electronic filing. Parties may access this filing through

the Court’s CM/ECF System.



                                              /s/ Antonia M. Moran
                                              Antonia M. Moran




                                         18
